COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:     In re Texas Windstorm Insurance Association

Appellate case number: 01-13-00866-CV

Trial court case number: 12-CV-0053

Trial court:             212th District Court of Galveston County

       On October 11, 2013, relator Texas Windstorm Insurance Association filed a
petition for writ of mandamus and an accompanying emergency motion to stay
discovery orders. The emergency motion to stay was granted. In light of the
November 4, 2013 trial setting and the trial court’s expressed intention to have the
TWIA cases tried expeditiously, responses to the emergency motion and to the
mandamus petition were requested to be filed by the real party in interest by
October 18, 2013.
       On October 14, 2013, relator filed a letter with this Court, stating that the
trial court “signed an order agreeing to inspect the documents in camera that are
the subject of the pending petition for writ of mandamus.” On October 16, relator
filed a motion “to stay consideration” of its mandamus petition, and asking that the
court “abate consideration” pending clarification of whether the trial court will
alter the discovery rulings complained of in the mandamus petition. The motion
also references a motion for reconsideration apparently pending in the trial court,
though that motion is not part of the record filed in this court.
       On October 17, 2013, real-party-in-interest League City filed an
“Unopposed Motion for Extension of Time to File Responses to Petition for Writ
of Mandamus and Motion for Emergency Stay,” requesting an additional 30 days
to file its responses to relator’s petition for writ of mandamus and motion for
emergency stay. League City further represents that the trial court “has agreed to
an in camera inspection of all documents TWIA withheld on the basis of
privilege.”
      None of the parties have directly addressed the impact of the pending
discovery dispute on the November 4 trial setting.
       Accordingly, Relator’s October 16 motion to stay consideration is
GRANTED to the extent it requests that we not rule on the mandamus petition
while the trial court is actively reconsidering the orders challenged by the
mandamus petition. Relator is ordered to immediately supplement the mandamus
record with its October 9 motions and the trial court’s October 14 order referenced
in the October 16 motion. Relator is further ordered to notify this court within two
business days of any further action by the trial court regarding the subject-matter of
the mandamus petition, specifying whether relator continues to seek the relief
requested in the October 11 mandamus petition.
      Real party in interest League City’s October 17 motion for extension of
time is GRANTED in part, to the extent that the October 18 response deadline is
withdrawn, pending further order from this court. Because this case is set for trial
on November 4, 2013, the request to extend response deadlines by 30 days is
denied at this time.
      It is so ORDERED.

Judge’s signature:          /s/ Michael Massengale
                           Justice Michael Massengale, acting individually

Date: October 21, 2013